UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1458


CLIFTON LLC,

                Plaintiff - Appellant,

           v.

DEWEY W. TADLOCK,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cv-01234-RBH)


Argued:   February 1, 2013                  Decided:   March 1, 2013


Before WILKINSON and FLOYD, Circuit Judges, and Joseph R.
GOODWIN, United States District Judge for the Southern District
of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Troy Jahleel Kenaz Lambert, ALTER & BARBARO, Brooklyn,
New York, for Appellant.     Wallace H. Jordan, Jr., WALLACE H.
JORDAN, JR., PC, Florence, South Carolina, for Appellee.     ON
BRIEF: Bernard Mitchel Alter, ALTER & BARBARO, Brooklyn, New
York, for Appellant.     John L. Schurlknight, SCHURLKNIGHT &
RIVERS, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               This diversity action governed by South Carolina law

stems from a series of lease agreements with options to purchase

property in South Carolina.              The parties to the agreements were

Charlie Alston, a member of plaintiff Clifton LLC, and defendant

Dewey    W.    Tadlock.         Alston    has       since     passed      away,    and    the

administratrix of his estate filed this suit.

               According to the complaint, an oral modification to

the    agreement      required     Alston         to   purchase       a   fire    insurance

policy naming Tadlock the owner of the premises, the proceeds of

which were to be used for rehabilitation in the event of a fire.

The    plaintiff      asserts    that    a    fire      occurred      and   that    Tadlock

received $300,000 in insurance proceeds but did not rehabilitate

the property. The complaint seeks specific performance of the

alleged       oral    modification           such      that     the       defendant       will

rehabilitate the property himself or, alternatively, seeks an

amount essentially equal to the insurance proceeds (in a variety

of forms) such that the plaintiff can restore the premises.

               The complaint was filed on May 23, 2011.                      On March 26,

2012,    the    district   court        granted        the    defendant’s        motion   for

summary judgment, dismissing the case with prejudice.                             The court

held    that    the   three-year     statute           of    limitations     for    general

contract claims, S.C. Code § 15-3-530(1), barred the action --

whether the statute began to run on the date of the fire, May

                                              2
24, 2005, as suggested by the defendant, or sometime after title

to the property was transferred, in December 2005, as argued by

the   plaintiff.      On    the    strength      of   abundant      South    Carolina

precedent, the district court rejected the plaintiff’s arguments

for applying a different statute of limitations -- specifically,

the   twenty-year     statute      governing      “an    action     upon    a   sealed

instrument,” S.C. Code § 15-3-520(b), or the ten-year statute

pertaining to “an action founded upon a title to real property

or to rents or services out of the same,” S.C. Code § 15-3-350.

            This court reviews the grant of summary judgment de

novo, “viewing the facts and the reasonable inferences drawn

therefrom    in    the     light    most       favorable       to   the     nonmoving

party.”     Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008).

Having    carefully      examined    the       briefs,   the    record,      and   the

decision below, we find no error.                  We accordingly affirm the

judgment on the reasoning of the district court.                      See Clifton,

LLC v. Tadlock, No. 4:11-cv-01234-RBH, 2012 WL 909826 (D.S.C.

Mar. 16, 2012).



                                                                             AFFIRMED




                                           3